 1                                                                        JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 MARINE TERMENDZHYAN,                          No.: 2:18-cv-01646 AB(Ex)
12                Plaintiff                      [PROPOSED] ORDER RE:
                                                 DISMISSAL
13         vs.
14 COSTCO WHOLESALE, INC., a
     corporation; and DOES 1- 50, inclusive
15
                  Defendants,
16

17

18

19         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20         The Court having reviewed the Stipulation to Dismiss following the settlement
21   of all claims by the parties, hereby orders as follows:
22         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED that the entire action is
23   dismissed with prejudice pursuant to a settlement agreement among the parties. The
24   parties are to bear their own costs.
25

26   DATED: October 03, 2019                 ________________________________
27                                           HONORABLE ANDRÉ BIROTTE JR.
28


                                            ORDER
